Citation Nr: 1819463	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  13-10 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a heart disability, to include stable angina.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 2002 to September 2002.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran did not request a hearing before the Board in his April 2013 statement, which was accepted as a substantive appeal in lieu of a VA Form 9.  The Veteran testified in Decision Review Officer Hearing in May 2013 regarding this appeal, and the transcript is associated with the claims file.  

The issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

REMAND

A remand is warranted for an additional VA examination and for record development.  

The Veteran contends he has a heart disability, and that it was proximately caused or aggravated by his service-connected psychiatric disability.  He also contends that his heart condition is related to his chronic pain.  See March 2014 VA treatment records.

First, the most recent VA treatment records associated with the claims file are dated April 2016, almost two years ago.  Updated pertinent VA treatment records should be associated with the claims file.  It also appears that the results of a March 2014 echocardiogram and a letter from "Dr. Mac" as identified by the Veteran in the May 2013 DRO hearing are not associated with the claims file.  These records should be obtained.  

Second, the nature of the Veteran's claimed heart disability is unclear.  The Veteran was treated at VA in March 2012 for chest pain.  As a result, he was afforded a dobutamine stress test echocardiogram in August 2012.  The echocardiogram report indicated the Veteran had a left ventricle outflow tract obstruction (LVOT) of 65 percent.  Wall thickness and motion were normal.  No coronary artery disease (CAD) or ischemia was found.  His VA primary care physician prescribed a Holter monitor in September 2012, which reported sinus rhythm and a heart rate of 54 to 134 beats per minute (17 percent tachycardia) in October 2012.  During the time he was monitored by the Holter monitor, the Veteran reported symptoms of heart palpitations, nausea, shortness of breath, arm discomfort, and neck pain.  

Private treatment records in June 2012 indicate a past medical history of CAD and mild regurgitation with left ventricle systolic dysfunction by echocardiogram.  

The Veteran was afforded a VA examination in September 2012.  The examiner, a physician's assistant, found that the Veteran was diagnosed with stable angina and that it was not related to his service-connected psychiatric disorder.  An additional VA medical opinion from a cardiologist was obtained in December 2012.  The cardiologist reported that the Veteran did not have a current diagnosis of angina.  The cardiologist explained that the term "angina" can be used to refer to chest pain generally, but angina as a disability is defined as having cardiac chest pain originating from coronary artery disease (CAD).  The cardiologist concluded that since the Veteran did not have CAD, he did not currently have an angina disability.  However, she also noted that the Veteran's chest pain is likely related to the LVOT gradient during stress.  Further, she opined that stress, anxiety, and depression can worsen and/or aggravate symptoms of chest pain.  

The Veteran was afforded another echocardiogram in July 2013.  This echocardiogram indicted there was no resting LVOT obstruction and the ejection fraction was normal.  This echocardiogram showed no gradient at rest or with Valsalva and the perfusion to the myocardium was intact.  The cardiologist indicated that the previous echocardiogram that reported the LVOT in March 2012 was probably exacerbated by the dobutamine used for the chemical stress test.  

In July 2013, a VA internist indicated that a stress-induced LVOT was found during the July 2013 cardiology evaluation.  The internist also reported that Veteran has been asymptomatic since surgery but had an episode the day before.  The VA internist concluded that this episode was mostly related to the Veteran's extreme emotions, such as stress, anxiety, and anger.  

The Veteran was hospitalized at VA for chest pain in March 2014.  The VA treatment records indicated an additional dobutamine stress echocardiogram was afforded to the Veteran in March 2014.  However, as noted above, these results do not appear to be associated with the claims file and are not reported specifically in any other VA treatment record.  The Veteran had negative cardiac enzymes three times during the inpatient hospitalization and a normal CT angiogram of the chest.  The Veteran was discharged with a diagnosis of "angina," but in other records, the discharge diagnosis was "chest pain" with secondary diagnoses, in part, of hypertension and angina.  

The Veteran's active problem list in VA treatment records dated April 2015 includes chest pain, hypertension, chest pain at rest, and tachycardia, but LVOT, angina, and postural hypotension are not included.  The Veteran reported to a VA psychiatric examiner in May 2015 that for the previous three weeks he experienced tingling around his mouth and simultaneous chest pain.  He then lost consciousness.  He also reported his depression was worse, flashbacks increasing, and sleep was poor.  See also October 2015 VA treatment records.  

Of note, the RO recharacterized the Veteran's acquired psychiatric disorder from adjustment disorder to major depressive disorder during the appellate period.  See May 2015 rating decision and VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent outstanding VA treatment records and associate them with the claims file.  Specifically, obtain a copy of the report interpreting the March 2014 echocardiogram.  

2.  Obtain a copy of the letter from "Dr. Mac" regarding the heart disability as identified by the Veteran in the May 2013 DRO hearing and associate with the claims file.  

3.  Then, obtain a medical opinion regarding the nature and etiology of the Veteran's heart disability.  Whether a physical examination is required is left to the examiner's discretion.  A thorough review of the claims file is required.  A complete copy of this remand should be provided to the examiner.  

After a thorough review of the claims file, please address the following: 

(a) Has the Veteran had a heart disability, including CAD, during the appellate period?  If so, identify the disability.  

(b) Clarify whether the Veteran's angina by itself is considered a disability.  Reconcile the opinion with the September 2012 VA opinion.  

(c) Clarify whether the signs and symptoms including LVOT, hyperdynamic cardiac function with pain, and/or chest wall pain, are productive of a heart disability.  If not, address whether any of his signs and symptoms are a part of the service-connected psychiatric disability.

(d)  For each diagnosed heart disability, provide a medical opinion for whether it is proximately caused by the service-connected major depressive disorder or chronic pain from his other service-connected disabilities.  

(e)  For each diagnosed heart disability, provide a medical opinion on whether it is aggravated by the service-connected major depressive disorder or chronic pain from his other service-connected disabilities.  

(f)  For each diagnosed heart disability, provide an opinion on whether it had its onset during service or is otherwise related to service.  

*The examiner should consider all contentions, specifically including (1) the Veteran's reported symptoms of heart fluttering when he is angry, depressed, or anxious; and (2) any relationship between a heart disability and the Veteran's chronic pain.  

4.  Readjudicate the issue on appeal.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a SSOC and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

